248 S.W.3d 66 (2008)
Lieutenant CARTER, Claimant/Appellant,
v.
TREASURER OF the STATE OF MISSOURI, as Custodian of the Second Injury Fund Respondent.
No. ED 90116.
Missouri Court of Appeals, Eastern District, Division Two.
January 22, 2008.
Motion for Rehearing and/or Transfer Denied February 25, 2008.
Application for Transfer Denied April 15, 2008.
Ray A. Gerritzen, St. Louis, MO, for appellant.
Kevin Alan Nelson, Assistant Attorney General, St. Louis, Mo, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 25, 2008.

ORDER
PER CURIUM.
Lieutenant Carter (Appellant) appeals the decision of the Labor and Industrial Relations Commission finding the Second Injury Fund not liable for permanent total or partial disability benefits. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).